
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 103
		IN THE SENATE OF THE UNITED STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mrs. Clinton submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Recognizing the 10th anniversary of the
		  establishment of the Minority AIDS Initiative.
	
	
		Whereas the Minority AIDS Initiative was established on
			 October 28, 1998, under the leadership of the Congressional Black Caucus,
			 during the chairmanship of Representative Maxine Waters, to target funds for
			 the awareness, prevention, testing, and treatment of human immunodeficiency
			 virus and acquired immunodeficiency syndrome (HIV/AIDS) toward racial and
			 ethnic minority communities and toward community-based organizations and health
			 care providers serving these communities;
		Whereas HIV/AIDS is a devastating epidemic that continues
			 to grow in communities throughout the United States;
		Whereas there are more than 1,000,000 people living with
			 HIV/AIDS in the United States today;
		Whereas there are more than 14,000 AIDS-related deaths
			 every year in the United States;
		Whereas approximately 1 in 4 of the people living with
			 HIV/AIDS in the United States do not know they are infected;
		Whereas all racial and ethnic minorities are
			 disproportionately impacted by HIV/AIDS;
		Whereas African-Americans account for about
			 1/2 of new AIDS cases, although approximately 13 percent
			 of the population as a whole is Black, and the Centers for Disease Control and
			 Prevention (CDC) estimates that African-Americans accounted for 45 percent of
			 new HIV infections in 2006;
		Whereas Hispanic-Americans account for 19 percent of new
			 AIDS cases, although only 15 percent of the population as a whole is Hispanic,
			 and the CDC estimates that Hispanic-Americans accounted for 17 percent of new
			 HIV infections in 2006;
		Whereas Asian-Americans and Pacific Islanders account for
			 1 percent of new AIDS cases, and Native Americans and Alaska Natives account
			 for up to 1 percent of new AIDS cases;
		Whereas approximately 70 percent of new AIDS cases are
			 racial and ethnic minorities;
		Whereas, in 2008, the CDC released new estimates of HIV
			 infection, which indicate that approximately 56,300 new HIV infections occurred
			 in the United States in 2006;
		Whereas these new estimates are approximately 40 percent
			 higher than the CDC’s previous estimates of 40,000 new infections per
			 year;
		Whereas the CDC’s data confirms that the most severe
			 impact of HIV/AIDS continues to be among gay and bisexual men of all races, and
			 Black men and women;
		Whereas the purpose of the Minority AIDS Initiative is to
			 enable community-based organizations and health care providers in minority
			 communities to improve their capacity to deliver culturally and linguistically
			 appropriate HIV/AIDS care and services;
		Whereas the establishment of the Minority AIDS Initiative
			 was announced on October 28, 1998, during a roll-out event
			 sponsored by the Congressional Black Caucus, which featured the participation
			 of President Bill Clinton, Secretary of Health and Human Services Donna
			 Shalala, Representative Maxine Waters, members of the Congressional Black
			 Caucus, and representatives of HIV/AIDS service and advocacy
			 organizations;
		Whereas it was announced at this roll-out that the
			 Minority AIDS Initiative would receive an initial appropriation of $156,000,000
			 in fiscal year 1999;
		Whereas concerned Members of Congress, including members
			 of the Congressional Black Caucus, the Congressional Hispanic Caucus, the
			 Congressional Asian Pacific American Caucus, and the Congressional Hispanic
			 Conference, continue to support the Minority AIDS Initiative;
		Whereas the Minority AIDS Initiative continues to provide
			 funding to community-based organizations, research institutions,
			 minority-serving colleges and universities, health care organizations, State
			 and local health departments, correctional institutions, and other providers of
			 health information and services to help such entities address the HIV/AIDS
			 epidemic within the minority populations they serve;
		Whereas Congress codified the Minority AIDS Initiative
			 within the most recent reauthorization of the Ryan White CARE Act;
		Whereas the Minority AIDS Initiative fills gaps in
			 HIV/AIDS outreach, awareness, prevention, treatment, surveillance, and
			 infrastructure across communities of color; and
		Whereas, October 28, 2008, is the 10th anniversary of the
			 establishment of the Minority AIDS Initiative: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and commemorates the 10th
			 anniversary of the establishment of the Minority AIDS Initiative;
			(2)commends the
			 efforts of community-based organizations and health care providers in minority
			 communities to deliver culturally and linguistically appropriate human
			 immunodeficiency virus and acquired immunodeficiency syndrome (HIV/AIDS) care
			 and services within the minority populations they serve;
			(3)encourages racial and ethnic minorities to
			 educate themselves about the prevention and treatment of HIV/AIDS and reduce
			 the stigma associated with HIV/AIDS; and
			(4)supports the
			 continued funding of the Minority AIDS Initiative and other Federal programs to
			 stop the spread of HIV/AIDS and to provide effective, compassionate treatment
			 and care to individuals affected by HIV/AIDS.
			
